Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10 September 2020 has been  considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5-6 & 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 5-6 & 8, recitation “the conducting layer” lacks antecedent basis.  Claim 1, from which the claims depend, recites “a plurality of conducting layers”.  Further, with respect to claim 8, it is unclear how the conducting layer is formed on the electret when the electret is sandwiched between the conducting layers with gaps.   

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Lee et al. (US 8,776,367).
Regarding claim 1, Lee teaches an actuator (electret speaker), comprising: 
a plurality of conducting layers (electrode plates) 6a/6b; and 
a plurality of electret layers 1a/1b, respectively sandwiched between the conducting layers 6a/6b and forming gaps between the conducting layers (Fig.1); 
wherein directions of preset electric fields of the adjacent electret layers 1a/1b are opposite (i.e., opposite dipole orientation; c.2:1-4), and the adjacent conducting layers 6a/6b are respectively electrically connected to a first voltage end (signal source) 7a and a second voltage end (signal source) 7b to receive a driving voltage (c.2:9-20; Fig.1).
  
    PNG
    media_image1.png
    324
    430
    media_image1.png
    Greyscale

Claims 1 & 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jenninger et al. (EP 2159857).
Regarding claim 1, Jenninger teaches an actuator (electromechanical converter), comprising: 
a plurality of conducting layers (electrodes) 4a/5ab, 5bc/5c; and 
a plurality of electret layers (polymer films) 1a/2a, 1b/2b respectively sandwiched between the conducting layers 4a/5ab, 5bc/5c and forming gaps (corresponding to fibrous layer 3) between the conducting layers (Fig.2); 
wherein directions of preset electric fields of the adjacent electret layers 1a/2a, 1b/2b are opposite, and the adjacent conducting layers are respectively electrically connected to a first voltage end and a second voltage end (not numbered) receive a driving voltage (from source 6; Fig.2).

    PNG
    media_image2.png
    443
    376
    media_image2.png
    Greyscale

Regarding claim 4, in the combination, the electret layer 1a/2a, 1b/2b comprises an upper surface and a lower surface, and the upper surface and the lower surface respectively abut against the adjacent conducting layers 4a/5ab, 5bc/5c (Fig.2).  
Claims 1-2 & 4 are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Jenninger et al. (US Pat.Pub.2011/0109200).
Regarding claim 1, Jenninger teaches an actuator comprising: 
a plurality of conducting layers 16a/16ab, 16bc/16c (Fig.4); and 
a plurality of electret layers 11a/20a, 11b/20b, 11c/20c respectively sandwiched between the conducting layers and forming gaps (voids) 5 between the conducting layers (Figs.3c&4); 
wherein directions of preset electric fields of the adjacent electret layers are opposite (i.e., positive/negative), and the adjacent conducting layers 16a/16ab, 16bc/16c are respectively electrically connected to a first voltage end and a second voltage end (not numbered) to receive a driving voltage (from voltage supply device 17; Fig.4).  

    PNG
    media_image3.png
    644
    562
    media_image3.png
    Greyscale

	Regarding claim 2, the electret layers comprise polyterfluoroethylene (i.e., PTFE, ¶[0035]).  
Regarding claim 4, in the combination, the electret layer 11a/20a, 11b/20b, 11c/20c comprises an upper surface and a lower surface, and the upper surface and the lower surface respectively abut against the adjacent conducting layers 16a/16ab, 16bc/16c (Fig.4).  
	 	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 & 8 are rejected under 35 U.S.C. 103 as being unpatentable over Colgate et al. (US 5,235,225) in view of Lee (US 8,776,367).
Regarding claim 1, Colgate teaches an actuator, comprising: 
a plurality of conducting layers (upper/lower electrodes) 112 (c.8:14-c.9:18; Figs.1,7A-8B); and 
a plurality of layers (flexible rotors) 102/106 (or 117, Fig.8A; or 122, Fig.8B), respectively sandwiched between the conducting layers and forming gaps (rotor cavity) 116 (or 128) between the conducting layers (Figs.1, 7A-8B); 
the adjacent conducting layers are respectively electrically connected to a first voltage (Vtop) end and a second voltage (Vbottom) end to receive a driving voltage (from signal generator 42; c.5:55-c.7:2; Figs.3A-3C).  

    PNG
    media_image4.png
    606
    384
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    523
    442
    media_image5.png
    Greyscale

	Colgate’s layers (rotors) may comprise a thin film polyimide layer with conductive material on sides (c.3:60-61; Fig.1A), not “electrets…wherein directions of preset electric fields of the adjacent electret layers are opposite.”
	But, Lee teaches an electrostatic speaker comprising conducting layers (electrodes) 6a/6b and an electret layer (diaphragm) 4 sandwiched between the conducting layers and having dipole polarization (e.g., layers 1a and 1b with opposite dipole polarization) to generate internal and external electric fields, i.e., the electrostatic equivalent of a permanent magnet (c.1:46-58; c.2:1-4; Fig.1).

    PNG
    media_image6.png
    289
    389
    media_image6.png
    Greyscale

	Thus, it would have been obvious before the effective filing date to configure Colgate’s
layers/rotors as electrets wherein directions of preset electric fields of the adjacent electret layers are opposite since Lee teaches electrets with opposite dipole polarization were known as the electrostatic equivalent of a permanent magnet, to generate internal and external electric fields. 
	Regarding claim 2, in the combination, the electret layers comprise polyterfluoroethylene (i.e., Lee’s electret comprises various polymers such as PTFE; c.2:27-29).  
Regarding claim 3, in the combination, the electret layer is a wavy layer (i.e., Colgate’s rotors are flexible, Fig.1).
	Regarding claim 4, in the combination, the electret layer comprises an upper surface and a lower surface, and the upper surface and the lower surface respectively abut against the adjacent conducting layers (i.e., the upper and lower surfaces of Colgate’s rotors abut against adjacent electrodes; Figs.1,7A).  
	Regarding claim 5, in the combination, the electret layer comprises a protruding portion which configures to abut against the conducting layer (i.e., in Colgate ends of rotor are lifted in progressive transfer motion to abut against electrodes; c.4:18-51; Figs.2A-2G).
	Regarding claim 6, in the combination, the conducting layer comprises a protruding portion which configures to abut against the electret layer (i.e., in Colgate ends of rotor are lifted in progressive transfer motion to abut against electrodes; c.4:18-51; Figs.2A-2G).
	Regarding claim 8, in the combination, the conducting layer 38 of Colgate is formed on an upper surface or a lower surface of the electret layer (c.3:50-51).

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record does not teach the claimed actuator including, inter alia, “the electret layers form a first helical structure and a second helical structure, and directions of preset electric fields of the first helical structure and the second helical structure are opposite.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BURTON S MULLINS whose telephone number is (571)272-2029. The examiner can normally be reached 9-5. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas C Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BURTON S MULLINS/Primary Examiner, Art Unit 2832